



HSBC BANK USA,
National Association
99 High Street, Floor 29
Boston, Massachusetts 02110




December 23, 2016




Parexel International Corporation
195 West Street
Waltham, Massachusetts 02451
Attn: Peter Rietman, Vice President and Treasurer




Re:    Revolving Credit Facility – Letter Loan Agreement


Ladies and Gentlemen:
HSBC BANK USA, National Association (the “Lender”) is pleased to make available
to PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the
“Borrower”), a revolving credit facility on the terms and subject to the
conditions set forth below. Terms not defined herein have the meanings assigned
to them in Exhibit A hereto.
1.The Credit Facility.
(a)
The Commitment and Revolving Loans. Subject to the terms and conditions set
forth herein, the Lender agrees to make available to the Borrower until Maturity
Date, a revolving credit facility (the “Credit Facility”) providing for loans
(the “Loans”) in an aggregate principal amount not exceeding at any time
$100,000,000 (the “Commitment”); provided, that the amount of the Commitment
will automatically be reduced by the amount of any increase in the “Revolving
Credit Facility” (as such term is defined in the Incorporated Agreement) which
the Borrower obtains under Section 2.17 or other applicable provisions of the
Incorporated Agreement. Within the foregoing limit, the Borrower may borrow,
repay and reborrow Loans until the Maturity Date.

(b)
Borrowings, Conversions, Continuations. Subject to the terms and conditions set
forth herein, the Borrower may request that Loans or any portion thereof be (i)
made as or converted to Base Rate Loans by irrevocable notice to be received by
the Lender not later than 11:00 a.m. on the Business Day of the borrowing or
conversion, or (ii) made or continued as, or converted to, Eurodollar Rate Loans
by irrevocable notice to be received by the Lender not later than 11:00 a.m. two
(2) Business Days (or in the case of the initial Loan, if any, to be made on the
Closing Date, such shorter period as may be agreed to by the Lender) prior to
the Business Day of the borrowing, continuation or conversion. If the Borrower
fails










--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 2




to give a notice of conversion or continuation prior to the end of any Interest
Period in respect of any Eurodollar Rate Loan, the Borrower shall be deemed to
have requested that such Eurodollar Rate Loan be converted to a Base Rate Loan
on the last day of the applicable Interest Period. If the Borrower requests that
any portion of the Loans be continued as or converted to a Eurodollar Rate Loan,
but fails to specify an Interest Period with respect thereto, the Borrower shall
be deemed to have selected an Interest Period of one month. Notices pursuant to
this Paragraph 1(b) may be given by telephone if promptly confirmed in writing
by a Responsible Officer.
Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $500,000. There shall not be more than three (3)
different Interest Periods in effect at any time.
(c)
Interest. At the option of the Borrower, Loans shall bear interest at a rate per
annum equal to (i) the Adjusted Eurodollar Rate plus the Applicable Margin (for
Eurodollar Rate Loans); or (ii) the Base Rate plus the Applicable Margin (for
Base Rate Loans). All computations of interest for Base Rate Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other interest hereunder shall be calculated on the basis of a year
of 360 days and actual days elapsed.

The Borrower agrees to pay interest and fees (i) on the last Business Day of the
applicable Interest Period with respect to each Eurodollar Rate Loan (provided
that if such Loan is converted to a Base Rate Loan, then on the date of any such
conversion), (ii) on the last Business Day of each calendar quarter with respect
to each Base Rate Loan, and (iii) for all Loans outstanding, on the Maturity
Date. If the time for any payment is extended by operation of law or otherwise,
interest shall continue to accrue for such extended period.
After the date any principal amount any Loan is due and payable (whether on the
Maturity Date, upon acceleration or otherwise), or after any other monetary
obligation hereunder shall have become due and payable (in each case without
regard to any applicable grace periods), the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Base Rate plus the Applicable Margin
(for Base Rate Loans) plus 2.0%. Accrued and unpaid interest on past due amounts
shall be due and payable on demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.
(d)
Evidence of Loans. The Loans and all payments thereon shall be evidenced by the
Lender’s loan accounts and records; provided, however, that upon the request of
the Lender, the Loans may be evidenced by a promissory note in a form





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 3




reasonably acceptable to the Lender in addition to such loan accounts and
records. Such loan accounts, records and promissory note, if any, shall be
conclusive absent manifest error of the amount of the Loans and payments
thereon. Any failure to record the any Loan or payment thereon or any error in
doing so shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing with respect to the Loans.
(e)
Fees. The Borrower hereby agrees to and will pay to the Lender, on the date
hereof, the fees set forth in a separate fee letter (the “Fee Letter”).

(f)
Commitment Fee. The Borrower hereby agrees to pay to the Lender a commitment fee
(“Commitment Fee”) equal to 0.125% (12.5 basis points) per annum times the
actual daily amount by which the Commitment exceeds the aggregate principal
amount of outstanding Loans, payable in arrears on the last Business Day of each
calendar quarter (commencing on March 31, 2017) and on the Maturity Date, and
calculated on the basis of a year of 360 days and actual days elapsed.

(g)
Repayment.

(i)
The Borrower hereby agrees, absolutely and unconditionally, to pay to the Lender
the aggregate principal amount of all Loans then outstanding on the Maturity
Date. The Borrower shall make all payments required hereunder not later than
2:00 p.m. on the date of payment in same day funds in Dollars at the Lender’s
Office or such other address as the Lender may from time to time designate in
writing.

(ii)
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof unless the
Borrower is required to deduct or withhold such amounts by law. If the Borrower
is required to deduct or withhold taxes by law, the Borrower shall reimburse the
Lender for any taxes imposed on or withheld from such payments (other than taxes
imposed on the Lender’s income, franchise taxes imposed on the Lender, or branch
profits taxes or similar taxes imposed on the Lender, by the jurisdiction under
the laws of which the Lender is organized or any political subdivision thereof
or in which its principal or lending office is located or by any jurisdiction as
a result of a present or former connection between the Lender and such
jurisdiction, other than any such connection arising solely as a result of this
Agreement). On or prior to the Closing Date, the Lender shall deliver to the
Borrower, a duly executed and properly completed copy of IRS Form W-9 (or
applicable successor form) establishing an exemption from United States federal
backup withholding





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 4




tax. Borrower shall not reimburse the Lender for any withholding taxes resulting
from Lender’s failure to deliver such form. No assignee or participant shall be
entitled to reimbursement for taxes hereunder or reimbursement or payment of any
costs, losses or payments under Paragraph 5(d) hereof, to the extent that the
assignor or grantor of participation rights, as applicable, was not entitled to
such reimbursement or payment at the time of such assignment or grant of
participation. Any assignee or participant shall provide the Borrower with a
duly completed and properly completed IRS Form W-9 or appropriate IRS Form W-8,
as applicable. Notwithstanding any provision of this Agreement to the contrary,
the Borrower shall not reimburse the Lender for any U.S. federal withholding
taxes imposed under Sections 1471 through 1474 of the Internal Revenue Code of
1986, as of the date of this Agreement (and any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), and any current or future regulations (whether temporary or proposed)
that are issued thereunder or official governmental interpretations thereof.
(h)
Prepayments and Termination. The Borrower may, upon three (3) Business Days’
notice in the case of Eurodollar Rate Loans, and upon same-day notice in the
case of Base Rate Loans, prepay Loans on any Business Day; provided that the
Borrower pays all Breakage Costs (if any) associated with such prepayment on the
date of such prepayment. Prepayments of Eurodollar Rate Loans must be
accompanied by a payment of interest on the amount so prepaid. Prepayments of
Eurodollar Rate Loans must be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Prepayments of Base Rate Loans must be in a
principal amount of at least $500,000 or, if less, the entire principal amount
thereof then outstanding. The Borrower may, upon three (3) Business Days’
notice, terminate the Commitment hereunder.

2.    Conditions Precedent to Loans.
(a)
Conditions to Effectiveness and Initial Loan. As conditions precedent to the
effectiveness of this Agreement and to the initial Loan hereunder, the Lender
must receive the following from the Borrower, in each case in form and substance
satisfactory to the Lender:

(i)
this Agreement and the Fee Letter, each duly executed and delivered on behalf of
the Borrower and the Lender;

(ii)
a certified borrowing resolution or other evidence of the Borrower’s authority
to borrow the Loans and enter into the Loan Documents;





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 5




(iii)
a certificate of incumbency evidencing the identity, authority and capacity of
certain Persons authorized to act in connection with the Loan Documents;

(iv)
a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the
Borrower, addressed to the Lender, as to such matters concerning the Borrower
and this Agreement and the other Loan Documents as the Lender may reasonably
request; and

(v)
the Lender shall have received from the Borrower payment of all fees and
expenses (including reasonable attorneys’ fees of Goulston & Storrs PC, as
Lender’s counsel, in an amount not to exceed $15,000) required to be paid to the
Lender on or before the Closing Date.

(b)
Conditions to Each Borrowing, Continuation and Conversion. As conditions
precedent to each borrowing of a Loan hereunder (including the initial
borrowing), and each continuation and conversion of any Loan (other than a
conversion of a Loan from a Eurodollar Rate Loan or Base Rate Loan to a Loan of
the other type or a continuation of Eurodollar Rate Loans):

(i)
The Borrower must furnish the Lender with, as appropriate, a notice of
borrowing, continuation or conversion;

(ii)
each representation and warranty set forth in Paragraph 3(c) below shall be true
and correct in all material respects as if made on the date of such borrowing,
continuation or conversion, except to the extent that such representations and
warranties specifically refer to an earlier date in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Paragraph 2(b)(ii) and Paragraph 3(c), the
representations and warranties contained in Section 5.04(a) and 5.04(b) of the
Incorporated Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and (b) of the Incorporated
Agreement, respectively; and

(iii)
no Default or Event of Default shall have occurred and be continuing on the date
of such borrowing, continuation or conversion.

Each notice of borrowing and notice of continuation or conversion shall be
deemed a representation and warranty by the Borrower that the conditions
referred to in clause (iii) above have been met.
3.    Covenants; Representations and Warranties.
(a)
Compliance with Incorporated Agreement. So long as principal of and interest on
any Loan or any other amount payable hereunder or under any other Loan Document
remains unpaid, the Borrower shall comply with all of the covenants





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 6




and agreements applicable to it contained in Article VI (Affirmative Covenants)
and Article VII (Negative Covenants) of the Incorporated Agreement, provided
that for purposes of this Agreement, the Borrower is not agreeing herein to
comply with any provision in the Incorporated Agreement to the extent such
agreement herein violates or conflicts with Section 7.09 of the Incorporated
Agreement. The Borrower hereby agrees that, in furtherance of the foregoing, the
Borrower shall (x) deliver to the Lender each of the financial statements,
certificates, other documents and information required to be delivered to any
lender or any agent under Sections 6.01 and Section 6.02(a) and (b) of the
Incorporated Agreement and (y) calculate each of the financial covenants set
forth in the Incorporated Agreement. The Lender hereby agrees that the Borrower
shall be permitted to deliver each such financial statement, certificate, other
document or information in the manner specified in the Incorporated Agreement.
All such covenants and agreements shall survive and not be affected by any
termination, cancellation, discharge or replacement of the Incorporated
Agreement, and in the event of any termination, cancellation or discharge in
full or replacement of the Incorporated Agreement (in a replacement thereof
where the Lender or its Affiliate is not a lender thereunder), such covenants
and agreements shall be those covenants and agreements as existed and were in
effect immediately prior to such applicable event.
(b)
Additional Covenants. So long as principal of and interest on any Loan or any
other amount payable hereunder or under any other Loan Document remains unpaid,
the Borrower shall not, nor shall it permit any Subsidiary to:

(i)
Sanctions. Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any Designated Person, or in any Designated Jurisdiction, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity party to this
Agreement (including as the Lender, or otherwise) of Sanctions.

(ii)
Anti-Corruption Laws. Use the proceeds of any Loan for any purpose which would
breach any Anti-Corruption Laws.

(c)
Representations and Warranties. The Borrower hereby represents and warrants to
the Lender that each representation and warranty of the Borrower contained in
Sections 5.01, 5.04 through 5.10, 5.14, and 5.15 of the Incorporated Agreement
is true and correct on and as of the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date. The Borrower
hereby further represents and warrants to the Lender that:





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 7




(i)
It is a corporation duly organized or formed, validly existing and in good
standing under the laws of the state of its organization or formation and has
the power and authority and the legal right to execute, deliver and perform its
obligations under the Loan Documents;

(ii)
The execution, delivery and performance of this Agreement and the other Loan
Documents by the Borrower have been duly authorized by all necessary action, and
this Agreement is and the other Loan Documents, when executed, will be legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The execution, delivery and performance of
this Agreement and the other Loan Documents are not in contravention of law or
of the terms of the Borrower’s organic documents and will not result in the
breach of or constitute a default under, or result in the creation of a lien or
require a payment to be made under any indenture, agreement or undertaking to
which the Borrower is a party or by which it or its property may be bound or
affected;

(iii)
No Default or Event of Default has occurred and is continuing;

(iv)
The proceeds of the Loans will be used to repay indebtedness, for general
corporate purposes (including acquisitions) and in accordance with requirements
of law, and will not be used for any purpose that entails a violation of the
Regulations of the Board of Governors of the Federal Reserve, including
Regulations U and X, as now and from time to time hereafter in effect;

(v)
The Borrower’s true and correct U.S. taxpayer identification number is set forth
beneath its signature below;

(vi)
Since June 30, 2016, there has been no material adverse change in the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
(as defined in the Incorporated Agreement) taken as a whole; and

(vii)
The transactions contemplated by this Agreement and the other Loan Documents do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and any public filings with the
Securities and Exchange Commission.

4.    Events of Default. The following are “Events of Default:”




--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 8




(a)
The Borrower fails to pay (i) any principal of the Loans as and on the date when
due; (ii) any interest on the Loans or any fee due hereunder within ten (10)
Business Days after the date when due; or (iii) any other fee or amount payable
to the Lender under any Loan Document, or any portion thereof, within ten (10)
Business Days after the date due; or

(b)
The Borrower fails to comply with any covenant or agreement contained or
referenced in Paragraph 3(a) above, subject to any applicable grace period
and/or notice requirement set forth in Article VIII of the Incorporated
Agreement (it being understood and agreed that any such notice requirement shall
be met by the Lender’s giving the applicable notice to the Borrower hereunder);
or

(c)
Any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made; or

(d)
Any “Event of Default” specified in Article VIII of the Incorporated Agreement,
it being agreed that each such “Event of Default” shall survive and not be
affected by any termination, cancellation or discharge in full or replacement of
the Incorporated Agreement (unless the Lender or its Affiliate is a lender
thereunder) and shall continue to remain in effect for purposes of this
Agreement; or

(e)
Any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than (i) as expressly permitted hereunder or
thereunder or (ii) satisfaction by payment in full of the Loans and all other
amounts payable hereunder, ceases to be in full force and effect; or the
Borrower contests in writing, or shall bring an action at law or in equity to
contest, the validity or enforceability of any provision of any Loan Document;
or the Borrower denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document.

Upon the occurrence of an Event of Default, the Lender may (x) declare the
Commitment to be terminated, whereupon the Commitment shall be terminated,
and/or declare all sums outstanding hereunder and under the other Loan
Documents, including all interest thereon, to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States of America, the




--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 9




Commitment shall automatically terminate, and all sums outstanding hereunder and
under each other Loan Document, including all interest thereon, shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived; and
(y) exercise any and all rights and remedies available to it under the Loan
Documents and under applicable law.
5.    Miscellaneous.
(a)
Unless otherwise specified, all references herein and in the other Loan
Documents to any time of day shall mean the local (standard or daylight, as in
effect) time of Boston, Massachusetts.

(b)
The Borrower shall be obligated to pay all Breakage Costs.

(c)
If at any time the Lender, in its reasonable discretion, determines that (i)
adequate and reasonable means do not exist for determining the Eurodollar Rate
or the Adjusted Eurodollar Rate for an Interest Period with the duration of a
requested Interest Period, or (ii) the Eurodollar Rate or the Adjusted
Eurodollar Rate does not adequately and fairly reflect the cost to the Lender of
making or maintaining Eurodollar Rate Loans, the Lender’s obligation to make or
maintain Eurodollar Rate Loans shall cease for the period during which such
circumstance exists.

(d)
The Borrower shall reimburse or compensate the Lender, upon demand, for all
costs incurred, losses suffered or payments made by the Lender which are applied
or reasonably allocated by the Lender to the transactions contemplated herein
(all as determined by the Lender in its reasonable discretion and without
duplication of the Eurodollar Reserve Percentage) by reason of any and all
future reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, or capital adequacy or similar requirements
against (or against any class of or change in or in the amount of) assets,
liabilities or commitments of, or extensions of credit by, the Lender resulting
from any Change in Law; and compliance by the Lender with any Change in Law;
provided that the Borrower shall not be required to compensate the Lender for
any increased costs, losses or reductions incurred more than 180 days prior to
the date that Lender notifies the Borrower of the Change in Law giving rise to
such increased costs, losses or payments and the Lender’s intention to claim
compensation therefore; provided, further, that if the Change in Law giving rise
to such increased costs or losses or reductions is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof.

(e)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for the Lender to make or maintain, or convert any Loan
into, a Eurodollar Rate Loan, then, upon written notice by the Lender to the





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 10




Borrower, which notice shall specify the extent of such unlawfulness (e.g.,
whether such unlawfulness applies to Eurodollar Rate Loans generally or only to
Interest Periods of a particular length):
(i)
any request for the making or continuation of, or the conversion of Base Rate
Loans into, Eurodollar Rate Loans shall, to the extent a Eurodollar Rate Loan by
the Lender would be (or during the applicable Interest Period would become)
unlawful, be disregarded and the Loan that would be part of the applicable
borrowing of Eurodollar Rate Loans shall be made as, converted to or continue to
be maintained as a Base Rate Loan (or bear interest at such other rate as may be
agreed between the Borrower and the Lender); and

(ii)
each outstanding Eurodollar Rate Loan shall, on the last day of the Interest
Period therefor (unless such Loan may be continued as a Eurodollar Rate Loan for
the full duration of any requested new Interest Period without being unlawful)
or on such earlier date as the Lender shall specify is necessary pursuant to the
applicable Change in Law, convert to a Base Rate Loan.

(f)
No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 3 above and any waiver of Paragraph 4(c) or Paragraph 4(d)
above) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by the Lender, and any such
amendment, waiver or consent shall then be effective only for the period and on
the conditions and for the specific instance specified in such writing. No
failure or delay by the Lender in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other rights, power or privilege.

(g)
Except as otherwise expressly provided herein, notices and other communications
to each party provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy to:

(i)
if to the Lender, to it at:

HSBC Bank USA, National Association, 99 High Street, Floor 29, Boston,
Massachusetts 02110, Attention: Elise M. Russo, or telecopy at 617-338-3849,
Attention: Elise M. Russo; or such other address provided from time to time by
the Lender; and
(ii)
if to the Borrower, to it at:





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 11




195 West Street, Waltham, Massachusetts 02451-1163, Attention of Emma Reeve
(Telecopy No. (781) 434-5033); with a copy to Office of the General Counsel,
Attention of General Counsel (Telecopy No. 781-434-5040); with a copy to
Treasurer, Parexel International Corp., Herman Heijermansweg 20, 1077 WL
Amsterdam, Netherlands, Attention of Peter Rietman (Telecopy No. 31 20 572 11
09); or such other address provided from time to time by the Borrower.
Any such notice or other communication sent by overnight courier service, mail
or telecopy shall be effective on the earlier of actual receipt and (i) if sent
by overnight courier service, the scheduled delivery date, (ii) if sent by mail,
the fourth Business Day after deposit in the U.S. mail first class postage
prepaid, and (iii) if sent by telecopy, when transmission in legible form is
complete. All notices and other communications sent by the other means listed in
the first sentence of this paragraph shall be effective upon receipt.
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Paragraph 1(b) hereof shall be
effective only upon receipt. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified in writing by such Person for such purpose, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.
The Lender shall be entitled, but not required, to rely and act upon any notices
(including telephonic notices of borrowings, conversions and continuations)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower; provided that such indemnity
shall not be available to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.
(h)
This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an Affiliate of
the Lender or if any Event of Default exists, and (ii) grant to any other Person
participating





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 12




interests in all or part of its rights and obligations hereunder without notice
to the Borrower. The Borrower agrees to execute any documents reasonably
requested by the Lender in connection with any such assignment. All information
provided by or on behalf of the Borrower to the Lender or its Affiliates may be
furnished by the Lender to its Affiliates and to any actual or proposed assignee
or participant, subject to an agreement containing provisions substantially the
same as those of Paragraph 5(q) below. Any assignee of Lender hereunder shall
identify to the Borrower a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.
(i)
The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lender (including the reasonable fees, charges and disbursements of counsel for
the Lender in an amount not to exceed any agreed fee cap), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of any counsel for the Lender) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Paragraph, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Loans.

(j)
The Borrower shall indemnify and hold harmless the Lender, its Affiliates, and
their respective partners, directors, officers, employees, agents and advisors
(collectively the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of: (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby (other than those matters specifically addressed in Paragraph 1(g)(ii)
and 5(d), which matters shall be governed by the provisions of such Paragraph
1(g)(ii) and 5(d), respectively); (ii) any Loan or the use or proposed use of
the proceeds therefrom (other than those matters specifically addressed in
Paragraph l(g)(ii) and 5(d), which matters shall be governed by the provisions
of such Paragraph l(g)(ii) and 5(d), respectively); (iii) any actual or alleged
presence or release of hazardous materials on or from any property owned or
operated by the Borrower or any subsidiary of the Borrower, or any environmental
liability related in any way to the Borrower or any subsidiary of the Borrower;
and/or (iv) any actual or





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 13




prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against the Lender for breach in bad faith of the
Lender’s obligations hereunder or under any other Loan Document, if the Borrower
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. The agreements in this Paragraph
5(j) shall survive the repayment, satisfaction or discharge of all the other
obligations and liabilities of the Borrower under the Loan Documents. All
amounts due under this Paragraph 5(j) shall be payable within ten Business Days
after demand therefor.
(k)
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

(l)
This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Lender and the Borrower. Delivery of an executed counterpart of a





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 14




signature page of this Agreement by telecopy or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.
(m)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
AND EACH STATE COURT IN THE CITY OF BOSTON, MASSACHUSETTS AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. THE BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS ADDRESS SET FORTH
BENEATH ITS SIGNATURE HERETO. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(n)
THE BORROWER AND THE LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

(o)
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

(p)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 15




CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
(q)
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Paragraph 5(q), to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (vi) with the consent of the Borrower or (vii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Paragraph 5(q) or (2) becomes available to the Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Paragraph,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Paragraph shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Lender agrees to use reasonable commercial efforts
(if it may legally do so) to provide prior notice of any disclosure of
Information pursuant to clauses (ii) or (iii) above.

THE LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER PURSUANT TO THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT




--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 16




THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, THE
BANK REPRESENTS TO THE BORROWER THAT IT HAS IDENTIFIED TO THE BORROWER IN THE
NOTICE PROVISIONS ABOVE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.




--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 17






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
HSBC BANK USA, National Association




By:         /s/ Elisa M. Russo        
Name:    Elise M. Russo
Title:    SVP




PAREXEL INTERNATIONAL CORPORATION




By:        /s/ Peter Rietman        
Name:    Peter Rietman
Title:    Treasurer
U.S. Taxpayer Identification Number: 04-2776269




Signature Verified:




By:    /s/ W. Brett Davis            
Name:    W. Brett Davis            
Title:    Assistant Secretary            




--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 18






EXHIBIT A
DEFINITIONS


Adjusted Eurodollar Rate:
For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:
 
 
 
Adjusted Eurodollar Rate =
Eurodollar Rate
_______________________
1.00 – Eurodollar Reserve Percentage.


Affiliate:
With respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.
 
 
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
 
 
Anti-Corruption Laws:
All laws, rules, and regulations of any jurisdiction applicable to the Borrower
or its Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Irish Prevention of
Corruption Acts 1889 to 2010, the Irish Protection Disclosures Act 2014 and the
Irish Proceeds of Crimes Act 1996 and 2005.
Applicable Margin:
The following percentages per annum, based on the Consolidated Net Leverage
Ratio (as defined in the Incorporated Agreement) as set forth in the most recent
Compliance Certificate received by the Administrative Agent (as each term is
defined in the Incorporated Agreement), pursuant to the Incorporated Agreement:











--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 19






Pricing Level
Consolidated Net
Leverage Ratio
Eurodollar Rate Loans
Base Rate
Loans
I
< 1.50:1.00
0.75%
0.00%
II
> 1.50:1.00 but < 2.00:1.00
1.00%
0.00%
III
> 2.00:1.00 but < 2.50:1.00
1.25%
0.25%
IV
> 2.50:1.00 but < 3.00:1.00
1.50%
0.50%
V
> 3.00:1.00 but < 3.50:1.00
1.75%
0.75%
VI
> 3.50:1.00
2.00%
1.00%



 


Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) of the Incorporated Agreement: provided, however,
that, if a Compliance Certificate is not delivered when due in accordance with
such Section, then  Pricing Level VI shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
 
 
Base Rate:
For any day, a fluctuating rate of interest per annum publicly announced from
time to time by HSBC as its “prime rate” in effect at its office located at New
York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. The
“prime rate” is a rate set by HSBC based upon various factors including HSBC’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by HSBC shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
 
Base Rate Loan:
Any Loan bearing interest based on the Base Rate.
 
 





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 20




Breakage Costs:
Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.
 
 
Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
 
Change in Law:
The occurrence, after the date of this Agreement, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
Closing Date:
The first date all the conditions precedent in Paragraph 2(a) are satisfied.
 
 
Control:
The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 21




 
 
Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
 
 
Designated Jurisdiction:
Any country or territory to the extent that such country or territory itself is
the subject of any Sanction.


Designated Person:


A Person (a) listed in the annex to, or otherwise subject to the provisions of,
any executive order; (b) named as a “Specially Designated National and Blocked
Person” (an “SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”) or is otherwise the subject of any Sanctions; or (c)
in which a Person on the SDN List has (directly or indirectly) 50% or greater
ownership interest or that is otherwise controlled by an SDN.


Dollar or $:
The lawful currency of the United States of America.
 
 





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 22




Eurodollar Rate:
   
The rate per annum equal to the London interbank offered rate as administered by
ICE Benchmark Administration Limited (or any successor to, or substitute for,
such service, providing rate quotations comparable to those currently provided
by ICE Benchmark Administration Limited, as determined by the Lender from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) for deposits in dollars (for
delivery on such day) for such Interest Period as displayed on the Bloomberg
Page BBAM1 screen page that displays such rate (or, in the event such rate does
not appear on a page of the Bloomberg Page BBAM1 screen, on the appropriate page
of such other information service that publishes such rate as shall be selected
by the Lender from time to time in its reasonable discretion) at approximately
11:00 a.m. (London time) on the day which is two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided that if such offered rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. In the event that no such rate
is available to the Lender, the Eurodollar Rate shall be equal to a rate per
annum equal to the average rate (rounded upwards, if necessary, to the next
1/100 of 1%) at which the Lender determines that Dollars in an amount comparable
to the amount of the applicable Loans are being offered to prime banks at
approximately 11:00 a.m. (London time) on the day which is two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period for settlement in immediately available funds by leading banks
in the London interbank market selected by the Lender; provided, that if such
determination by the Lender shall be less than zero, such rate shall be deemed
to be zero for the purposed of this Agreement.
 
 
Eurodollar Reserve
Percentage:


For any day during any Interest Period, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day applicable to
the Lender under regulations issued from time to time by the Board of Governors
of the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as, “Eurocurrency
liabilities”). The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
 
 
Eurodollar Rate Loan:
Any Loan bearing interest based on the Adjusted Eurodollar Rate.
 
 





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 23




Event of Default:
Has the meaning set forth in Paragraph 4.
 
 
Federal Funds Effective Rate:
For any day, the weighted average (rounded upwards, if necessary, to the next
1/100 of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York,
provided that, if such rate is not so published on such next succeeding Business
Day, then the Federal Funds Effective Rate for such day shall be the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Lender from three Federal funds
brokers of recognized standing selected by it.
 
 
Governmental Authority:
The government of the United States or any other nation, or of any political
subdivision thereof, whether state, regional or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


Incorporated Agreement:
The Third Amended and Restated Credit Agreement dated as of March 11, 2016,
among the Borrower and certain Subsidiaries of the Borrower as Borrowers, the
Subsidiary Guarantors party thereto, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, the other Lenders party thereto, and
the other agents and joint lead arrangers party thereto (the “Credit
Agreement”), as the Credit Agreement may be: (i) amended, restated,
supplemented, waived or otherwise modified and in effect from time to time so
long as, with respect to any amendment, restatement, supplement, waiver or other
modification which is, in whole or in part, less restrictive upon the Borrower
and its Subsidiaries than any covenant, agreement or event of default existing
under the Credit Agreement at the time of such amendment, restatement,
supplement, waiver or other modification (as determined by the Lender in its
reasonable discretion), the Lender has consented to such amendment, restatement,
supplement, waiver or other modification; or (ii) replaced or refinanced
pursuant to credit facility documentation under which the Lender or its
Affiliate is a lender thereunder.
 
 
Indemnitee:
Has the meaning set forth in Paragraph 5(j).
 
 





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 24




Interest Period:
For each Eurodollar Rate Loan, (a) initially, the period commencing on the date
the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and, in each case, ending on the earlier of (x) the Maturity Date and
(y) one, two or three months thereafter, as requested by the Borrower;
provided that:


(i) Any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and


(ii) Any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
 
 
Lender’s Office:


The office of the Lender located at 125 High Street, Oliver Street Tower, 16th
Floor, Boston, Massachusetts 02110.


Loan Documents:
This Agreement and the promissory note, if any, delivered in connection with
this Agreement.
 
 
Maturity Date:
;
 
 
OFAC:
The Office of Foreign Assets Control of the United States Department of the
Treasury.


Person:
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.
 
 
Responsible Officer:
The chief executive officer, president, chief financial officer, treasurer,
secretary, or vice president of Borrower or any other person authorized by the
Board of Directors of Borrower to sign Loan Documents on its behalf.





--------------------------------------------------------------------------------

Parexel International Corporation
December 23, 2016
Page 25








Sanctions:


Any international economic sanction administered or enforced by the United
States Government (including without limitation, OFAC or the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.







